Citation Nr: 1714525	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was shown in service, and there have been subsequent manifestations during the appeal period.

2.  The Veteran's tinnitus was caused by his service-connected (as granted herein) bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  Tinnitus is proximately due to the Veteran's service-connected bilateral hearing loss disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed at this time.

I.  Bilateral Hearing Loss Disability

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Service connection may be established under 38 C.F.R. § 3.303(b) (2016), which states in part that "[w]ith chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  The regulation also states that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time."  As such, service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease. For purposes of VA regulations, hearing loss (as an organic disease of the nervous system) is considered a chronic disease.  See 38 C.F.R. § 3.309(a) (2016).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).

Evidence and Analysis

The Veteran filed a claim for entitlement to service connection for a bilateral hearing loss disability in June 2015.

Dated prior to the filing of this claim, a November 2013 VA treatment note stated that the Veteran "[w]ants hearing eval[uation] for hearing loss [right] ear" and noted "[i]njuries or medical problems while in service: Nothing that was recorded but says he started having problem [with right] ear after basic training."  An assessment was noted of right hearing loss and an audiology consult was ordered.  A May 2014 VA treatment note referenced a non-VA audiology consult report as being scanned, but this referenced document was not of record as part of the VA treatment records.  A June 2015 VA audiology treatment note stated that the "Vet[eran] reports the onset of bilateral hearing loss during his time in the military."  Audiometric test results were referenced as showing bilateral hearing loss, but the actual test results were not of record (speech recognition testing was also referenced, but similarly the results were not of record).

The Veteran was afforded a VA audio examination in September 2015 by an audiologist.  Audiometric test results indicated a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  The examiner provided an opinion stating "[c]annot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation."  The examiner provided a detailed rationale in support of this opinion.  The rationale stated, in part, that the Veteran's "[e]nlistment exam did not include a frequency-specific audiogram; Veteran passed a whisper test at 15/15 in both ears" and that "[s]eparation exam showed for the right ear, normal hearing through 2000 Hz with a moderate/moderately severe hearing loss at 4000 and 8000 Hz.  The left ear was normal at all frequencies."  The rationale further stated that "[b]ecause the enlistment hearing test was not frequency specific, I cannot know if any significant threshold shift occurred while in the service."  The rationale also stated that "[d]ue to the facts that we cannot know if the hearing loss seen in the right ear at separation existed at enlistment...I cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation."

The examination report also stated that "[t]he Veteran reports exposure to guns during his annual field training, including sub-machine guns, without any hearing protection."  In this regard, on his October 2015 Notice of Disagreement (NOD), the Veteran stated that "I believe my hearing loss should be service connected because of the M1 Rifles and Grenades I fired while in the military, this started immediately after basic training" and "[p]lus when we had to qualify twice a year we had to fire machine guns and there was no hearing protection provided."  On his May 2016 VA Form 9, the Veteran stated that "[m]y Primary MOS was 11B and [m]y Duty MOS was Procurement Sargent (sic).  I fired weapons and even had to fire the 105 Howitzer's without any hearing protection as the Army did not issue hearing protection at that time."  The Board notes that the Veteran's DD 214 noted a specialty title of Administrative Specialist.  His personnel records noted the award of an Expert Rifle Badge in July 1959, September 1960 and November 1961 and a different personnel record noted that the Veteran was qualified for the Carbine in August 1960 and for the Rifle-M1 in November 1961.  This evidence indicated that the Veteran was exposed to gun noise during his service.  As such, the Veteran's reports of being exposed to loud noises, to include gun noise, while in service appear to be reasonably consistent with the circumstances of his service.

With respect to service treatment records (STRs), as referenced by the September 2015 VA audio examination report, the Veteran's May 1959 entrance examination report noted 15/15 for the whispered voice testing bilaterally.  No relevant defects were noted and the Veteran was noted to be qualified for service.  On the accompanying Report of Medical History form, the Veteran reported his health to be good and denied ever having or having now ear, nose or throat trouble or running ears.  A November 1960 DA Form 348 (Driver Qualification Record) noted 20/20 for hearing bilaterally, which presumably was also a reference to a whispered voice test of some type.

A March 1962 separation examination report included audiometric testing results.  The Board notes that prior to January 1, 1967, it is assumed that service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  After December 31, 1970, it is assumed that audiometric test results were reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the intervening period, audiometric test results will be considered under both ASA and ISO-ANSI standards.  In order to facilitate data comparison, ASA standards can be converted to ISO-ANSI standards.  

The March 1962 separation examination report contained the following audiometric test results, in pure tone thresholds, with the conversions to ISO-ANSI standards included in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
25 (35)
15 (25)
n/a
60 (65)
LEFT
20 (35)
15 (25)
15 (25)
n/a
5 (10)

Under the section titled "Summary of Defects and Diagnoses," it was noted by a medical professional "Deafness (3999) N.E.C. Bilateral," with N.E.C. presumably an abbreviation of not elsewhere classified.  In addition, the Physical Profile PULHES section noted a 3 for the "H" section, indicating hearing issues.  See Horn v. Shinseki, 25 Vet. App. 231 (1992) (observing, in the context of an induction examination report, that the "H" in the "PULHES" profile stands for "hearing and ear" and that "[a] rating of '1' in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments" and that "[r]atings from '2' to '4' indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given").  On the accompanying Report of Medical History form, the Veteran reported his health to be good and denied ever having or having now ear, nose or throat trouble or running ears.

Upon review of the evidence of record, the Board concludes that entitlement to service connection for a bilateral hearing loss disability is warranted.

As noted, the Veteran's May 1959 entrance examination report noted 15/15 for the whispered voice testing bilaterally, noted no relevant defects and noted that the Veteran was qualified for service.  The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014), 38 C.F.R. § 3.304(b) (2016).  This concept is often referenced as the presumption of soundness.  Based on the Veteran's May 1959 entrance examination report, he is presumed sound with respect to his bilateral hearing because no defects were noted at the time of examination.

The Veteran's March 1962 separation examination, however, included audiometric test results as noted above.  With respect to the right ear, the findings indicated a hearing loss for VA purposes, as the finding at 4000 Hz of 65 dB was greater than 40 and the findings of at least three of the frequencies 500, 1000, 2000, 3000, and 4000 (here, 500, 1000 and 4000 Hz) Hz were 26 dB or greater.  See 38 C.F.R. § 3.385 (2016).  In addition, the finding at 2000 Hz indicated some degree of hearing loss, as the finding was greater than 20 dB.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (stating that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss).  With respect to the left ear, the findings at 500, 1000 and 2000 Hz indicated some degree of hearing loss, as the findings were greater than 20 dB.  See id.  Moreover, as referenced, the examination report included a notation from a medical professional of a defect and diagnosis of bilateral deafness.

As explained above, hearing loss is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2016), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease at a later date.  In addition, the regulation also states that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time."  Reviewing the Veteran's March 1962 separation examination report, the Board concludes that the audiometric findings that indicated hearing loss for VA purposes in the right ear and some degree of hearing loss in the left ear, combined with the notation from a medical professional of a defect and diagnosis of bilateral deafness, is a sufficient showing of a chronic disease in service, as there were manifestations sufficient to identify the disease entity.  As such, the Board concludes that a bilateral hearing loss disability was shown in service.  The remaining issue is whether the Veteran has had subsequent manifestations of the same chronic disease.  As noted, the September 2015 VA audio examination report contained audiometric test results that indicated a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  As such, the Board concludes that there have been subsequent manifestations of a bilateral hearing loss disability during the appeal period.

The Board acknowledges the September 2015 VA audiologist's opinion, discussed above, that stated that "[c]annot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation."  As noted, the provided rationale stated in part that the March 1962 separation examination report noted that "[t]he left ear was normal at all frequencies."  As discussed above, the March 1962 separation examination report's audiometric findings required conversion from ASA to ISO-ANSI standards and it appears that such was not considered by the VA examiner.  Upon conversion, audiometric results in the left ear at 500, 1000 and 2000 Hz indicated some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the examiner's reference to normal left ear hearing upon separation in March 1962 was factually inaccurate.  Thus, the opinion is inadequate as it is based on an inaccurate factual premise and it is therefore afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").  Moreover, in the Veteran's case and under the provisions of 38 C.F.R. § 3.303(b) (2016), a medical nexus opinion is not required.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").

In sum, the Board finds that the Veteran's bilateral hearing loss disability was shown in service and that there have been subsequent manifestations during the appeal period.  As such, pursuant to 38 C.F.R. § 3.303(b) (2016), as the Veteran's bilateral hearing loss disability (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the Board concludes that a bilateral hearing loss disability was incurred in service and, to this extent, the Veteran's claim is therefore granted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

II.  Tinnitus

Legal Criteria

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  See 38 C.F.R.  § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Evidence and Analysis

As noted, the Veteran was afforded a VA audio examination in September 2015.  The examination report noted that the Veteran reported recurrent tinnitus, which he reported "started about 1-2 years ago."  The Board notes that the Veteran is competent to testify as to the presence and onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation").  As such, the evidence indicated a diagnosis of tinnitus. 

The September 2015 VA audio examination report contained a negative opinion with respect to direct service connection, which was supported by a rationale.  The examination report also contained an opinion that "[t]he Veteran has a diagnosis of clinical hearing loss, and his or her tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."

Upon review of the evidence of record, the Board concludes that entitlement to service connection for tinnitus is warranted.  As granted herein, the Veteran is service-connected for a bilateral hearing loss disability.  The September 2015 VA audio examination report contained a positive opinion with respect to secondary service connection that linked the Veteran's tinnitus to his service-connected bilateral hearing loss disability.  The Board finds this positive opinion provided by an audiologist to be the most probative evidence of record and additionally notes that there is no competent evidence contrary to the opinion's conclusion.  As such, the Board finds that the Veteran's tinnitus was caused by his service-connected (as granted herein) bilateral hearing loss disability.  The Board accordingly concludes that tinnitus is proximately due to the Veteran's service-connected bilateral hearing loss disability and that entitlement to service connection is therefore warranted on a secondary basis and, to this extent, the Veteran's claim is granted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2016).
  

ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


